Citation Nr: 1547243	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  The propriety of the severance of service connection for arthritis of the right shoulder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for liver disease.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney disease.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a degenerative disc disease of the cervical spine, claimed as joint pain throughout the body.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a degenerative disc disease of the lumbar spine, claimed as joint pain throughout the body.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for shortening of the left lower extremity.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a traumatic brain injury, also claimed as residuals of head injuries.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle/foot condition.

11.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right wrist/hand condition, to include arthritis.

12.  Entitlement to service connection for kidney failure.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Douglas Sullivan, attorney


WITNESS AT HEARING ON APPEAL

Veteran's attorney




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) is from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO). 

In August 2015, the Veteran's attorney presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The issues of whether to reopen service connection claims for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, shortening of the left lower extremity, PTSD, a traumatic brain injury, a right ankle/foot condition, and a right wrist/hand condition, to include arthritis; entitlement to compensation under 38 U.S.C.A. § 1151 for liver disease, kidney disease, and residuals of prostate cancer; entitlement to service connection for kidney failure; as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The grant of service connection for arthritis of the right shoulder was in effect for more than 10 years at the time of the severance of service connection in July 2011; there was no showing of fraud in the initial grant of service connection for such disability, or that the Veteran lacked the requisite length or character of service.


CONCLUSION OF LAW

The severance of service connection for arthritis of the right shoulder, effective October 1, 2011, was improper; restoration of service connection is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105(d), 3.957 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores service connection for the Veteran's claim, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required.  The issue before the Board is the propriety of the severance of service connection for arthritis of the right shoulder. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In a November 1974 rating decision, service connection was granted, and an initial 20 percent disability rating was assigned under Diagnostic Code 5202 for anterior subluxation of the right shoulder secondary to generalized ligamentous laxity and old trauma.

In an October 2001 rating decision, service connection was granted for arthritis of the right shoulder.  An initial 10 percent disability rating was assigned under Diagnostic Code 5010, effective March 31, 2000.  An October 2000 examination report noted x-ray findings showing degenerative changes of the glenohumeral joint of the Veteran's right shoulder.

In a March 2011 rating decision, the New Orleans, Louisiana RO proposed a severance of service connection for arthritis of the right shoulder based on a finding of clear and unmistakable error (CUE), in that the separate rating for arthritis of the right shoulder constituted impermissible pyramiding under 38 C.F.R. § 4.14.  The Veteran was mailed notice of this proposal in March 2011.

In a July 2011 rating decision, the New Orleans RO severed service connection for arthritis of the right shoulder, effective October 1, 2011.  This appeal ensued.

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d). 

The limitations set forth in § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d). 

Here, the initial grant of service connection for arthritis of the right shoulder was made effective as of March 31, 2000, eleven years prior to the July 2011 rating decision that severed service connection effective October 1, 2011.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection. 

The New Orleans RO has indicated that the subsequent grant of a separate, compensable rating for right shoulder arthritis, in addition to the already service-connected disability for anterior subluxation of the right shoulder, constituted impermissible pyramiding under 38 C.F.R. § 3.14.  Therefore, the RO concluded the grant of service connection was the product of CUE.  See, e.g., Russell v. Principi, 3 Vet. App. 310 (1992) (indicating that one avenue to establish CUE is a showing that the statutory or regulatory provisions at the time were incorrectly applied, the error is undebatable would have changed the outcome of the case).  Notwithstanding this finding, service connection for arthritis of the right shoulder is protected under the provisions of 38 C.F.R. § 3.957.  Therefore, the severance of service connection was improper, and service connection for right shoulder arthritis must be restored.


ORDER

Service connection for arthritis of the right shoulder with a separate 10 percent rating is restored effective as of October 1, 2011.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

At his August 2015 videoconference hearing, the Veteran's attorney argued that VA medical providers overmedicated the Veteran with Vitamin E, which resulted in the Veteran developing prostate cancer.  The Veteran seeks compensation under 38 U.S.C.A. § 1151.  In support of this contention, the evidence which has been submitted includes multiple newspaper articles referring to an October 2011 study published in the Journal of the American Medical Association which suggests that men taking Vitamin E were more likely to get prostate cancer than those not taking the dietary supplement.  A review of the Veteran's VA treatment records reflects that the Veteran was prescribed Vitamin E supplements.  See, e.g., August 2011 VA treatment record.  

The record reflects that the Veteran has not been afforded a VA compensation examination on this issue.  A VA examination and opinion is required to comply with the VA's duty to assist.

The Board also notes that in rating decisions dated in May 2013 and March 2014, the Veteran was denied petitions to reopen a number of claims, entitlement to service connection for a kidney disorder and entitlement to TDIU, as well as compensation under 38 U.S.C.A. § 1151.  The Veteran filed a Notice of Disagreement in July 2013 with respect to the issues denied in the May 2013 rating decision.  He filed a Notice of Disagreement in May 2014 with respect to the issues denied in the March 2014 rating decision.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

2.  After receipt of all additional records, schedule the Veteran for a VA compensation examination and opinion regarding whether he is entitled to VA compensation under the provisions of 38 U.S.C.A. § 1151 for the claimed residuals of prostate cancer as the result of negligent over prescription of Vitamin E supplements..  The claims file, including a complete copy of this remand, must be provided for the examiner's review.  

The VA examiner is asked to clearly state whether the Veteran currently is diagnosed with prostate cancer, or whether he suffers from any residuals that were the result of his prostate cancer diagnosis.  He is then requested to state an opinion as to whether any residual disability was caused or permanently worsened by the VA care provided by VA, namely, the prescription of Vitamin E supplementation.  To this end, the examiner should provide a discussion of VA treatment and whether it was deemed appropriate.

With respect to any residual disability that was caused or worsened by the VA medical care, the examiner should indicate whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or owing to an event that was not reasonably foreseeable.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate.  

If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible.  If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so.  In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.  

3.  Provide a Statement of the Case which addresses the following issues:

a.  Entitlement to compensation under 38 U.S.C.A. § 1151 for liver disease.

b.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney disease.

c.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a degenerative disc disease of the cervical spine, claimed as joint pain throughout the body.

d.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a degenerative disc disease of the lumbar spine, claimed as joint pain throughout the body.

e.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for shortening of the left lower extremity.

f.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

g.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a traumatic brain injury, also claimed as residuals of head injuries.

h.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle/foot condition.

i.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right wrist/hand condition, to include arthritis.

j.  Entitlement to service connection for kidney failure.

k.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

If, and only if, any of the benefits claimed remain denied, and an appeal is perfected by a timely filed substantive appeal, should the issue(s) be certified to the Board.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


